                   Case: 1:19-cv-06982 Document #: 7 Filed: 11/12/19 Page 1 of 2 PageID #:19


AO 440 (Rev. 05/00) Summons in a Civil Action




HENRY JOHNSON

                                                            CASE NUMBER:           1: l 9-cv-06982
                                V.                          ASSIGNED JUDGE:
                                                                                  Hon. Virginia M. Kendall
 ATLANTIC RECOVERY SOLUTIONS, LLC                           DESTGNATED
                                                            MAGISTRATE JUDGE:     Hon. M. David Weisman


                    TO:   (Name and address of Defendant)

                  ATLANTIC RECOVERY SOLUTIONS, LLC
                  C/O REGISTERED AGENT
                  REGISTERED AGENTS INC
                  1900 E GOLF ROAD STE 950A
                  SCHAUMBURG , IL 60173
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)

                 Joseph S. Davidson
                 Sulaiman Law Group, Ltd.
                 2500 S. Highland Avenue, Suite 200
                 Lombard, Illinois 60148



                                                                              21
an answer to the complaint which is herewith served upon you,        ________ days after service of this
summons upon you, exclusive of the day of service. If you fail to do so,judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     TH�UTON, CLERK
                                                                                   October 23, 2019
      (By) DEPUTY CLERK                                                            DATE
                 Case: 1:19-cv-06982 Document #: 7 Filed: 11/12/19 Page 2 of 2 PageID #:19


AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 19-cv-06982

                                                     PROOF OF SERVICE
                     (This section should not be.filed with the court unless required by Fed. R. Civ. P. 4 ([))

           This summons for ('!ame of individual and title, if any)   Henry Johnson v Atlantic Recovery Solutions, LLC
 was received by me on (date)                     11/01/2019

           0 I personally served the summons on the individual at (place) 1900 E. Golf Rd., Ste 950A, Schaumburg, IL
                                                                               on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ----------------- , a person of suitable age and discretion who resides there,
           on (date) -------- , and mailed a copy to the individual's last known address; or

           � I served the summons on (name ofindividual)    Vicky Firevic______                                             , who is
            designated by law to accept service of process on behalf of (name oforganization)
           Atlantic Recovery Solutions, LLC                                    on (date)          11/06/2019       ; or

           0 I returned the summons unexecuted because                                                                           ; or

           0 Other (specify):



           My fees are$                            for travel and$                 for services, for a total of$          0.00


           I declare under penalty of pe1jury that this information is true.


 Date:          11/07/2019
                                                                                           Server's sign

                                                                              Jose Bizcarrando - Process Server
                                                                                       Printed name and title

                                                                                 R.O.S. Consulting, Inc
                                                                            23900 w. Industrial Drive, Suite 3
                                                                      __ __       Plainfield, IL 60585
                                                                                           Server's address

 Additional information regarding attempted service, etc:
